Exhibit Unaudited Pro Forma Combined Financial Statements The unaudited pro forma combined financial statements set forth below are presented to reflect the pro forma effects of the following transactions as if they occurred on the dates indicated as discussed below: (i) The proposed merger (Proposed Merger) of AmCOMP Incorporated (AmCOMP) with a subsidiary of Employers Holdings, Inc. (Employers).The merger consideration for each outstanding share of AmCOMP’s common stock will be $12.50 in cash.In addition, all outstanding AmCOMP stock options will vest by virtue of the Proposed Merger and will be cancelled in consideration for a cash payment equal to the net amount of the excess, if any, of the merger consideration of $12.50 per share over the exercise price per share of the option.At December 31, 2007, AmCOMP had 15,290,181 common shares outstanding and an additional 851,847 stock options outstanding with an exercise price less than the $12.50 per share merger consideration.The total consideration for the shares and options is estimated to be $193.9 million.The actualoutstanding shares to be acquired and options to be settled will be determined on the closingdate, therefore the actual purchase consideration may be greater than or less than $193.9 million, depending on the actual number of shares outstanding and the number of options outstanding and their respective exercise prices. (ii) The proposed private placement of $150.0 million of senior notes due 2018 (the Notes).Employers intends to use the proceeds from the sale of the Notes, together with available cash on hand, to fund the $193.9 million purchase price of AmCOMP and to pay an estimated $6.6 million of financing and merger-related costs. The unaudited pro forma combined statement of income for the year ended December 31, 2007 combines the historical audited consolidated statement of income of Employers with the historical audited consolidated statement of income of AmCOMP, each for the year ended December 31, 2007, and gives effect to the unaudited pro forma adjustments necessary to account for the Proposed Merger and the proposed private placement of Notes described above as if the Proposed Merger and proposed private placement of the Notes had occurred on January 1, 2007. The unaudited pro forma combined balance sheet as of December 31, 2007 combines the historical audited consolidated balance sheet of Employers with the historical audited consolidated balance sheet of AmCOMP, each as of December 31, 2007, and gives effect to the unaudited pro forma adjustments necessary to account for the Proposed Merger and proposed private placement of the Notes described above as if the Proposed Merger and proposed private placement of the Notes had occurred on December 31, The Proposed Merger will be accounted for under the purchase method of accounting in accordance with U.S. generally accepted accounting principles (GAAP).Accordingly, AmCOMP’s operating results following the closing of the transaction will be included in Employers' operating results. The unaudited pro forma adjustments related to the Proposed Merger are based on preliminary purchase price allocations.Actual adjustments will be based on the final analyses of the fair values of assets acquired and liabilities assumed, including acquired in force policies, identifiable tangible and intangible assets, deferred tax assets and liabilities, and estimates of the useful lives of tangible and amortizable intangible assets, which will be completed after Employers obtains third-party appraisals, performs its own internal assessments and reviews all available data following completion of the Proposed Merger.Differences between preliminary and final purchase price allocations could have a significant impact on the accompanying unaudited pro forma combined financial statements and Employers' future results of operations and financial position. The unaudited pro forma combined financial statements are based on the historical financial statements of Employers and AmCOMP as of and for the year ended December 31, 2007.This information should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and accompanying notes of (i) Employers included in Employers' Annual Report on Form 10-K for the year ended December 31, 2007 and (ii) AmCOMP included in AmCOMP's Annual Report on Form 10-K for the year ended December 31, 2007.The unaudited pro forma consolidated financial statements are presented for illustrative purposes only and are not necessarily indicative of the operating results that would have been achieved had the Proposed Merger and the proposed private placement of the Notes been completed as of January 1, 2007 or the results of operations that may be attained by Employers in the future. EMPLOYERS HOLDINGS, INC. UNAUDITED PRO FORMA COMBINED STATEMENT OF INCOME Year Ended December 31, 2007 (in thousands, except per share data) HistoricalEmployers HistoricalAmCOMP Pro FormaAdjustments Pro Forma Employers Revenues (Note 1) (Note 2) (Notes 3 and 4) Net premiums earned $ 346,884 $ 229,349 $ 5,115 (g) $ 581,348 Net investment income 78,623 20,102 — 98,725 Realized gains (losses) on investments, net 180 (473 ) — (293 Other Income 4,236 127 — 4,363 Total Revenues 429,923 249,105 5,115 684,143 Expenses Loss and loss adjustment expense 143,302 126,562 — 269,864 Commission expense 44,336 23,378 — 67,714 Underwriting and other operating expense 91,399 65,150 (1,814 ) (e) 1,980 (f) (770 ) (h) 155,945 Interest expense — 3,717 12,200 (k) (38 ) (d) 15,879 Total expenses 279,037 218,807 11,558 509,402 Net income before income taxes 150,886 30,298 (6,443 ) 174,741 Income taxes 30,603 11,462 (2,255 ) 39,810 Net income $ 120,283 $ 18,836 $ (4,188 ) $ 134,931 Earnings per share of common stock:* Basic $ 2.32 $ 1.20 $ 2.61 Diluted $ 2.32 $ 1.20 $ 2.61 Weighted average shares outstanding:* Basic 51,748 15,647 (15,647 ) 51,748 Diluted 51,757 15,656 (15,656 ) 51,757 *Represents Employers' pro forma earnings per share for the full year, rather than the period after the initial public offering (IPO) occurring on February 5, 2007 and through December 31, 2007. See accompanying notes to Unaudited Pro Forma Combined Financial Statements EMPLOYERS HOLDINGS, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET As of December 31, 2007 (in thousands) Historical Employers Historical AmCOMP Pro Forma Adjustments Pro Forma Employers Assets Available for sale: (Note 1) (Note 2) (Notes 3 and 4) Fixed maturity investments, at fair value $ 1,618,903 $ 329,847 $ — $ 1,948,750 Equity securities, at fair value 107,377 - — 107,377 Held to maturity: Fixed maturity investments, at amortized cost — 93,661 753 (b) 94,414 Total investments 1,726,280 423,508 753 2,150,541 Cash and cash equivalents 149,703 30,691 (195,727 ) (2,751 ) (a) 148,000 (j) 129,916 Accrued investment income 19,345 4,721 — 24,066 Premium receivables, net 36,402 90,295 — 126,697 Reinsurance recoverable for: Paid losses 10,218 1,454 — 11,672 Unpaid losses, net 1,051,333 66,353 — 1,117,686 Funds held or deposited with reinsureds 95,884 — — 95,884 Deferred policy acquisition costs 14,901 19,116 — 34,017 Deferred income taxes, net 59,730 19,889 (181 ) (a) (3,653 ) (i) 75,785 Property and equipment, net 14,133 3,352 — 17,485 Goodwill, net — 1,260 (1,260 ) (c) 34,352 34,352 Other assets 13,299 8,524 (995 ) (d) 2,000 (j) 15,250 (f) 38,078 Total assets $ 3,191,228 $ 669,163 $ (4,212 ) $ 3,856,179 Liabilities and equity Claims and policy liabilities: Unpaid losses and loss adjustment expenses $ 2,269,710 $ 324,224 $ — $ 2,593,934 Unearned premiums 63,924 102,672 — 166,596 Policyholders’ dividends accrued 386 10,276 — 10,662 Total claims and policy liabilities 2,334,020 437,172 — 2,771,192 Commission and premium taxes payable 7,493 8,994 — 16,487 Federal income taxes payable 13,884 1,441 (608 ) (a) 14,717 Accounts payable and accrued expenses 20,682 10,611 4,573 (e) 35,866 Deferred reinsurance gain – LPT agreement 425,002 — — 425,002 Notes payable — 36,464 150,000 (j) 186,464 Other liabilities 10,694 16,304 — 26,998 Total liabilities 2,811,775 510,986 153,965 3,476,726 Stockholders’ equity Common stock 535 159 (159 ) 535 Additional paid in capital 302,862 75,392 (75,392 ) 302,862 Retained earnings 104,536 86,826 (86,826 ) 104,536 Accumulated other comprehensive income 46,520 1,392 (1,392 ) 46,520 Treasury stock, at cost (75,000 ) (5,592 ) 5,592 (75,000 Total stockholders’ equity 379,453 158,177 (158,177 ) 379,453 Total liabilities and stockholders’ equity $ 3,191,228 $ 669,163 $ (4,212 ) $ 3,856,179 See accompanying notes to Unaudited Pro Forma Combined Financial Statements 1. Historical Employers Financial Statements The historical Employers column represents the audited consolidated statement of income for the year ended December 31, 2007 and the audited consolidated balance sheet as of December 31, 2007 of Employers and have been derived from the audited consolidated financial statements of Employers included in its Annual Report on Form 10-K for the year ended December 31, 2007. 2. Historical AmCOMP Financial Statements The historical AmCOMP column represents the audited consolidated statement of income for the year ended December 31, 2007 and the audited consolidated balance sheet as of December 31, 2007 of AmCOMP and have been derived from the audited consolidated financial statements of AmCOMP included in its Annual Report on Form 10-K for the year ended December 31, 2007.The following reclassifications have been made in the presentation of AmCOMP’s historical financial statements to conform to Employers' presentation: Unaudited Pro Forma Combined Balance Sheet · Assumed reinsurance premiums receivable of $1.8 million were reclassified to premiums receivable. · Prepaid reinsurance premiums of $1.2 million were reclassified to other assets. · Income tax recoverable of $1.0 million was reclassified to other assets. · Reinsurance payables of $0.6 million were reclassified to other liabilities. · Commissions and premium taxes payable of $9.0 million and other liabilities of $11.3 million were reclassified from accounts payable and accrued expense to the respective line items. · Capital lease obligation of $0.7 million was reclassified to other liabilities. Unaudited Pro Forma Combined Statement of Income · Underwriting and other operating expenses of $23.4 million were reclassified to commission expense. · Dividends to policyholders of $11.3 million were reclassified to underwriting and other operating expenses. 3. Pro Forma Adjustments Preliminary Purchase Price Allocation Under the purchase method of accounting, the total purchase price of $193.9 million, plus estimated merger-related costs of $4.6 million, is allocated to the tangible and identifiable intangible assets acquired and liabilities assumed based on their estimated fair values.The purchase price was allocated using the information currently available, and Employers may adjust the preliminary purchase price allocation after obtaining more information regarding asset valuations, liabilities assumed and revisions of preliminary estimates.The purchase price allocation will be finalized in fiscal The excess of the purchase price over the net of the amounts assigned to tangible and identifiable intangible assets acquired and liabilities assumed is recognized as goodwill.The following table summarizes the preliminary allocation of the estimated purchase price to the estimated fair value of assets acquired and liabilities assumed (in thousands except share and stock price information): Cash to be paid to acquire 15,290,181 shares acquired at $12.50 $191,127 Cash to settle outstanding stock options 2,751 Estimated purchase price 193,878 Estimated merger-related costs 4,600 Adjusted purchase price $198,478 Book value of assets acquired $158,177 Adjustments to net book value of assets acquired and liabilities assumed: Tax benefit for vesting of stock options (a) 427 Fair value adjustment on held to maturity securities (b) 753 Elimination of goodwill, net (c) (1,260) Elimination of debt issuance costs (d) (995) Estimated severance and retention related liabilities (e) (4,573) Identified intangible assets (f) 15,250 Deferred tax impact on purchase adjustments (i) (3,653) Adjusted book value 164,126 Estimated incremental goodwill $34,352 (a) The pro forma adjustment to record the settlement of AmCOMP’s estimated 851,847 outstanding options with an exercise price less than the per share merger consideration, which will vest upon close of the Proposed Merger and are settled at the net amount of (A) the product of (i) the excess of the per share consideration over the exercise price per share of such option, multiplied by (ii) the number of AmCOMP shares subject to such option, less (B) any applicable withholdings for taxes. The cash consideration to be paid for the options is estimated to be $2.8 million and results in a net tax benefit of $0.4 million. (b) The pro forma adjustment to the historical amortized cost value of AmCOMP’s held to maturity securities to value the securities at their fair value of $94.4 million. (c) The pro forma adjustmentto eliminate AmCOMP’s existing goodwill from the acquisition of its subsidiary, AmCOMP Preferred Insurance Company. (d) The pro forma adjustment to eliminate AmCOMP’s $1.0 million in capitalized debt issuance costs, related to AmCOMP’s Notes Payable.The debt issuance costs were being amortized over a 30 year term.For the purposes of the pro forma combined income statement, the amount of amortization to be reversed is estimated to be $38 thousand for the year ended December 31, 2007. (e) Certain of AmCOMP's senior executives are party to employment agreements providing for severance benefits and, in the case of two senior executive officers, retention payments that Employers anticipates will become payable in connection with completion of the Proposed Merger.The total liability assumed by Employers under these agreements in connection with the Proposed Merger is estimated to be $4.6 million.The expected cost savings in related salary and benefits for the pro forma combined statement of income is $1.8 million for the year ended December 31, 2007, and is a reduction to historical Underwriting and other operating expense. (f) Identifiable intangible assets acquired are estimated to be $15.3 million.These assets include (in thousands except years): Intangible Assets Estimated Fair Value Estimated Life Annual Amortization Trade name $ 750 1 Year $750 Insurance in force 4,400 10 Years 440 Broker relationships 2,300 10 Years 230 Non-compete agreements 700 15 Months 560 State licenses 7,100 Indefinite – Total $15,250 $1,980 (g) AmCOMP’s current excess reinsurance program differs from the reinsurance coverage maintained by Employers, most notably the lower retention on the first layer of coverage. AmCOMP’s losses are covered beginning above $2.0 million, whereas Employers maintains coverage above $5.0 million. It is expected that AmCOMP will be converted to Employers' reinsurance program, resulting in a lower reinsurance premium cost and a greater spread of the risk between the combined writings of Employers and AmCOMP.Based on AmCOMP’s and Employers' historical loss experience, it is not expected that the change in reinsurance coverage for AmCOMP will have a significant impact on losses and LAE incurred. (h) With the acquisition of AmCOMP, Employers has identified synergies that will create continued savings.Included in these savings are the costs associated with AmCOMP's obligations as a public company, insurance costs and other overhead costs aggregating an annualized saving of $0.8 million. (i) The deferred tax balance is adjusted for the tax impact, at the statutory rate of 35%, for any of the purchase adjustments that are deductible for tax purposes.Additionally, a deferred tax liability is established for the intangibles, which is recognized as the intangible balances are amortized into income. 4.Proposed Private Placement of the Notes In connection with the Proposed Merger, Employers proposes to issue senior unsecured Notes in a private placement.The following table summarizes the pro forma adjustments made to the December 31, 2007 pro forma combined balance sheet and year ended December 31, 2007 pro forma combined statement of income for the proposed private placement of the Notes (in thousands, except interest rate data): Pro forma combined balance sheet adjustment (j): Principal amount of senior Notes $150,000 Estimated debt issuance costs (2,000) Assumed net cash proceeds $148,000 Pro forma combined statement of income adjustments: Estimated interest rate (j) 8.0% Annual interest expense (k) $12,000 Annual amortization of debt issuance costs (k) 200 Total pro forma impact for senior Notes $12,200 (j) The principal amount of senior Notes proposed to be offered is $150.0 million with a maturity of 10 years. For the purpose of these pro forma calculations, we have assumed aninterest rate of 8.0% per annum.The costs associated with the proposed private placement of the Notes are assumed to be 1%, or $1.5 million, plus $0.5 million in legal and accounting costs.The anticipated net cash proceeds of $148.0 million will be used as partial consideration to fund the purchase price of the acquisition of AmCOMP. (k) For the purposes of the pro forma presentation, interest expense of $12.0 million and amortization of debt issuance costs of $0.2 million have been adjusted in the pro forma combined statement of income for the year ended December 31, 2007.A 0.125% increase/decrease in the interest rate on the $150.0 million principal amount of senior Notes would result in an increase/decrease in interest expense of approximately $187,500 for the year ended December 31, 2007.
